DISMISS and Opinion Filed December 14, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-22-01313-CV

 IN RE MATTHEWS RETAIL GROUP, INC. D/B/A MATTHEWS REAL
   ESTATE INVESTMENT SERVICES, ANDREW GROSS, AND LEE
                   CORDOVA, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-12550

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      Before the Court is relators’ motion to voluntarily dismiss their mandamus

petition. We grant the motion, deny relators’ motion for stay, and dismiss this

original proceeding.




221313f.p05                              /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE